


Exhibit 10.4


THIRD AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
August 1, 2014, by and between SJW CORP., a California corporation and SJW LAND
COMPANY, a California corporation (each individually a "Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank"). Each reference herein to “Borrower”
shall mean each and every party, collectively and individually, defined above as
a Borrower.


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 1, 2012, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (c) is hereby deleted in its entirety, and the following
substituted therefor:


"(c)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above. Notwithstanding the foregoing, Borrower shall maintain a zero balance on
advances under the Line of Credit for a period of at least thirty (30)
consecutive days during (i) the period commencing September 1, 2013 and ending
October 31, 2014, (ii) the period commencing November 1, 2014 and ending August
31, 2015, and (iii) each twelve month period thereafter commencing September 1,
2015."


2.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


3.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


 
 
 
 
WELLS FARGO BANK,
 
 
SJW CORP.
 
 
 NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:
/s/ W. RICHARD ROTH
 
By:
/s/ STEPHEN C. CORDANI
 
 
W. RICHARD ROTH,
 
 
STEPHEN C. CORDANI,
 
 
PRESIDENT
 
 
SENIOR VICE PRESIDENT
 
 
 
 
 
 
 
By:
/s/ JAMES P. LYNCH
 
 
 
 
 
JAMES P. LYNCH,
 
 
 
 
 
CHIEF FINANCIAL OFFICER
 
 
 
 
 
 
 
 
 
 
 
SJW LAND COMPANY
 
 
 
 
 
 
 
 
 
 
By:
/s/ W. RICHARD ROTH
 
 
 
 
 
W. RICHARD ROTH,
 
 
 
 
 
PRESIDENT
 
 
 
 
 
 
 
 
 
 
By:
/s/ JAMES P. LYNCH
 
 
 
 
 
JAMES P. LYNCH,
 
 
 
 
 
CHIEF FINANCIAL OFFICER
 
 
 
 
 
 
 
 
 
 









